 Case 1:21-cv-00332-PLM-SJB ECF No. 7, PageID.51 Filed 05/21/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LEROY BUTLER,

                       Plaintiff,                      Case No. 1:21-cv-332

v.                                                     Honorable Paul L. Maloney

TERRY J. NOLAN,

                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915(e)(2). The Court must read

Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and

accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible. Denton

v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss Plaintiff’s

complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Newberry Correctional Facility (NCF) in Newberry, Luce County, Michigan. The
 Case 1:21-cv-00332-PLM-SJB ECF No. 7, PageID.52 Filed 05/21/21 Page 2 of 4




events about which he complains, however, occurred prior to his conviction and incarceration.

Plaintiff sues Terry J. Nolan, his criminal defense attorney.

                Plaintiff alleges that Defendant was paid $7,500, but failed to represent Plaintiff

effectively at trial. Plaintiff argues, inter alia, that counsel allowed the prosecutor to do whatever

he wanted at trial, did not ensure that all paperwork was correctly completed and dated, failed to

review the files, failed to listen to Plaintiff, and failed to fight for him.

                Plaintiff seeks compensatory damages, including a return of the attorney fees paid

to Defendant, together with injunctive relief.

        Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.
                                                    2
 Case 1:21-cv-00332-PLM-SJB ECF No. 7, PageID.53 Filed 05/21/21 Page 3 of 4




8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          State actor

                 Plaintiff cannot show that his court-appointed attorney acted under color of state

law. In Polk Cty. v. Dodson, 454 U.S. 312 (1981), the Supreme Court held that defense counsel

perform a private, not an official, function:

          In our system[,] a defense lawyer characteristically opposes the designated
          representatives of the State. The system assumes that adversarial testing will
          ultimately advance the public interest in truth and fairness. But it posits that a
          defense lawyer best serves the public, not by acting on behalf of the State or in
          concert with it, but rather by advancing “the undivided interest of his client.” This
          is essentially a private function, traditionally filled by retained counsel, for which
          state office and authority are not needed.

454 U.S. at 318–19 (footnotes omitted). This is true even of the state-appointed and state-paid

public defender. Id. at 321. Once a lawyer undertakes the representation of an accused, the duties

and obligations are the same whether the lawyer is privately retained, appointed, or serves in a

legal aid or defender program. Id. at 323. Even though a public defender is paid by the state, he

or she does not act under color of state law in representing the accused. Id. at 325. Rather, defense

counsel—whether privately retained or paid by the state—acts purely on behalf of the client and

                                                    3
 Case 1:21-cv-00332-PLM-SJB ECF No. 7, PageID.54 Filed 05/21/21 Page 4 of 4




free from state control. Id. The Sixth Circuit has adhered to the holding in Polk County in

numerous decisions. See, e.g., Floyd v. Cnty. of Kent, 454 F. App’x 493, 497 (6th Cir. 2012)

(holding that, when performing traditional functions as counsel, a public defender is not a state

actor); Powers v. Hamilton Cnty. Pub. Def., 501 F.3d 592, 611 (6th Cir. 2007) (same); Harmon v.

Hamilton Cnty. Ct. of Common Pleas, 83 F. App’x 766, 767 (6th Cir. 2003). Accordingly, because

Plaintiff’s defense attorney did not act under color of state law, no claim under § 1983 can be

maintained against him.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2). The Court must next decide whether an appeal of this action would be in

good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d

601, 611 (6th Cir. 1997). For the same reasons the Court concludes that Plaintiff’s claims are

properly dismissed, the Court also concludes that any issue Plaintiff might raise on appeal would

be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court

certifies that an appeal would not be taken in good faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    May 21, 2021                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 4
